DETAILED ACTION
Introduction
Claims 1-2, 4-6, 8, 9, 12, 13, 18, 19, and 21-25 have been examined in this application. Claims 1, 2, 4-6, 8, 9, 12, 13, 18, 19, and 21 are amended. Claims 22-25 are new. Claims 3, 7, 10, 11, 14-17, and 20 are cancelled. This is a non-final office action in response to the arguments, amendments, and request for continued examination filed 1/15/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 1/15/2022, have been fully considered.
Regarding the remarks pertaining to the previously made objections (presented on p. 7 under the heading “Claim Objections”), the amendments are persuasive and the objections are withdrawn.
Regarding the arguments pertaining to 101 (presented on p. 7-8 under the heading “Claims Rejections Under 35 U.S.C. §101”), it is noted that the claims were not rejected under 101 in the most recent office action (Final Rejection mailed 10/14/2021) and the arguments are therefore moot.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 8 under the heading “Claims Rejections Under 35 U.S.C. §112”), the arguments and amendments are partially persuasive. Particularly, the amendment to the preamble of Claim 1 and amendments to Claims 9, 19, and 21 have clarified some of the previous issues regarding the scope of Claim 1 being directed to a vehicle system or environmental system, the antecedent basis for “physical location,” and the issues regarding the parameters (in Claims 9 and 19) and sensors (in Claim 21). The rejections of Claims 10 and 20 are overcome as they have been cancelled. However, the claims as amended still contain issues of written description and new matter, particularly regarding the discrepancy between the subject matter of cited paragraph ¶0054 (determining a behavior of the autonomous vehicle) and the claimed subject matter (determining a behavior of an other vehicle - an external object in the environment). No reasoned arguments have been provided regarding this issue, and these rejections are therefore maintained (see complete detail under Claim Rejections – 112, below).
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 8-10 under the heading “Claims Rejections Under 35 U.S.C. §103”), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn. However, upon further review, a new grounds of rejection is made in view of the additional prior art of US2020/0310448A1 (Yamada et al.), US2015/0302742A1 (Schuller), US2020/0064436A1 (Dang et al.), US2016/0362050A1 (Lee et al.), and US2017/0158193A1 (Lopez et al.), as well as the previously relied upon art of US2018/0040246A1 (Yonemura et al.), US2017/0025000A1 (Lagassey), US2020/0137580A1 (Yang et al.), US2019/0304296A1 (Basu et al.), and US2020/0283024A1 (Iwasaki).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8, 9, 12, 13, 18, 19, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 12, the claims recite estimating, based on a machine learning model, “a behavior” (in Claim 1) or “behaviors” (in Claim 12) of the other vehicle using the sensor data and the external sensor data, the machine learning model comprising a random forest model, and “determining… a driving action of the vehicle… based on the estimated behavior of the other vehicle.” The disclosure as originally filed (see specification ¶0054), recites estimating “behaviors” based on both the vehicle sensor data and parameters of objects, however the only time the specification appears to describe what the behaviors pertain to is the phrase in ¶0054 “the autonomous vehicle sensor data processing system 106 may utilize machine learning models (e.g. a random forest model) to estimate optimized behaviors of an autonomous vehicle 102.” Per Figure 1, it is understood that the autonomous vehicle sensor data processing system 106 is part of autonomous vehicle 102. In other words, the specification describes the autonomous vehicle sensor data processing system estimating behaviors for the own/self vehicle, whereas the claims are reciting estimating behaviors for an other, external vehicle, and determining a driving action based on that. Thus, the subject matter of determining behaviors of other objects was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 4-6, 8, 9, 13, 18, 19, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2, 4-6, 8, 9, and 21-25) or Claim 12 (for Claims 13, 18, and 19) and for failing to cure the deficiencies listed above.
Regarding Claims 8, 9, 18 and 19, the claims recite wherein the determined parameters include the identity, size, position, path, and speed of the other vehicle. The claims are dependent on Independent Claims 1 or 12, which recite that the determination of parameters is based on the sensor data on the vehicle. However, the disclosure as originally filed (see e.g. Claims 1, 8, 9, 12, 18, and 19 as originally filed and specification ¶0050) recites that the environmental safety system (i.e. the external sensors and processor) is what is used to determine these parameters. There does not appear to be any description of the vehicle using its own sensor data to determine these parameters. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 8 (for Claim 9) or Claim 18 (for Claim 19) and for failing to cure the deficiencies listed above.
Regarding Claim 22, the claim recites “estimating, based on the machine learning model, second behaviors of the animal, wherein the determining of the driving action of the vehicle is based on the estimated second behaviors of the animal.” Although animals are disclosed as objects in the environment (see e.g. specification ¶0050), the disclosure as originally filed (see e.g. specification ¶0054, Figure 1) only recites the machine learning model estimating behaviors of the own vehicle 102 by the autonomous vehicle sensor data processing system 106 and does not recite estimating behaviors of external objects such as the animals (see also the rejections of Claims 1 and 12 under 112(a) for further detail). Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 22 and for failing to cure the deficiencies listed above.
Regarding Claim 23, the claim recites “estimating, based on the machine learning model, third behaviors of the pedestrian, wherein the determining of the driving action of the vehicle is based on the estimated third behaviors of the pedestrian.” Although pedestrians are disclosed as objects in the environment (see e.g. specification ¶0050), the disclosure as originally filed (see e.g. specification ¶0054, Figure 1) only recites the machine learning model estimating behaviors of the own vehicle 102 by the autonomous vehicle sensor data processing system 106 and does not recite estimating behaviors of external objects such as the pedestrians (see also the rejections of Claims 1 and 12 under 112(a) for further detail). Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 24, the claim recites “wherein the external sensor data is captured from a road having at least a threshold curvature.” The disclosure as originally filed broadly recites that curved roads may be places where the environmental safety system of the invention may be located (see e.g. specification ¶0050, 0069), but does not appear to contain the specific parameter of “curvature,” and does not appear to recite a road having at least a threshold curvature. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 25, the claim recites “wherein the external sensor data indicates… that the other vehicle is making a 90-degree turn onto an oncoming path of the vehicle, wherein following the 90-degree turn, the other vehicle travels in a direction perpendicular to the vehicle.” The arguments (see p. 10) refer to Figure 6B for this subject matter, and specification ¶0072, 0074 state that vehicle 614 is “ready to turn left,” however the vehicle 614 is not described as presently making a 90-degree turn onto an oncoming path of the vehicle, and the vehicle is stated to determine its behavior (adjusting speed in ¶0072) in response to the other vehicle being ready to turn rather than making the turn. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, 13, 18, 19, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 9 and 19, the entirety of the limitations render the claims indefinite. Claims 8 and 18, from which Claims 9 and 19 respectively depend, already recite “wherein the parameters of the other vehicle comprise… a position of the other vehicle, a path of the other vehicle, and a speed of the other vehicle.” Claims 9 and 19 recite again that the parameters include the position and path of the other vehicle, which appears to be redundant in light of Claims 8 and 18. Claims 9 and 19 additionally recite that the parameters comprise “the speed of the other vehicle with respect to the physical location.” However, antecedent basis for “speed” in Claims 8 and 18 is merely “a speed of the other vehicle.” It is generally unclear how Claims 9 and 19 are intended to further limit Claims 8 and 18, and whether Claims 9 and 19 are only adding the limitation that the previously recited speed from Claims 8 and 18 must be a speed with respect to the physical location, or alternatively if the parameters in Claims 9 and 19 are intended to be additional parameters with respect to those already recited in Claims 8 and 18, or something else. The claims are therefore indefinite. For the purposes of examination, the claims are interpreted as merely limiting the speed previously recited in Claims 8 and 18 to be a speed that is with respect to the physical location.
Regarding Claim 12, the phrase “the sensors disposed on a vehicle” render the claim indefinite. The claim previously recites “sensors each located on a vehicle.” It is not clear if the recitation of “vehicle” in the phrase “the sensors disposed on a vehicle” is intended to be the same vehicle (i.e. should instead read “the sensors disposed on the vehicle”), or alternatively whether the vehicle in the phrase may be some different, second, or external vehicle. The claim and sensor location is therefore indefinite. For the purposes of examination, the phrase is interpreted as “the sensors disposed on the vehicle.”
Claims 13, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 12 and for failing to cure the deficiencies listed above.
Regarding Claim 21, the claim recites “wherein the external sensors have larger ranges of detection,” however the claim does not recite what “larger” is relative to. It is unclear whether the term “larger” is with respect to all sensors on the vehicle (the Lidar, radar, ultrasonic, IMU, and GPS sensors), or is with respect to a particular sensor on the vehicle, or some other sensor, or predetermined range, or something else. The claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as the external sensor having any area of detection not detectable by the vehicle.
Regarding Claim 24, the phrase “wherein the external sensor data is captured from a road” renders the claim indefinite. The external sensor data, in Claim 1, is recited as being captured by external sensors. It is not clear whether Claim 24 is intended to mean that the external sensors are integrated into a road, or are in the vicinity of the road, or capture data regarding objects on the road, or something else. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as the external sensor data representing objects on the recited road.
Regarding Claim 25, the phrase “the other vehicle is making a 90-degree turn onto an oncoming path of the vehicle, wherein following the 90-degree turn, the other vehicle travels in a direction perpendicular to the vehicle” renders the claim indefinite. The other vehicle is stated to make a 90-degree turn “onto an oncoming path of the vehicle.” In other words, the other vehicle appears to be described to make a turn onto a path that is oncoming (i.e. parallel to and in the direction of) the own vehicle. However, the phrase continues “wherein following the 90-degree turn, the other vehicle travels in a direction perpendicular to the vehicle.” It is generally unclear how the turn can be both onto an oncoming path and result in the other travelling in a direction perpendicular to the vehicle. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as the other vehicle making a turn that takes the other vehicle across the front of the vehicle, wherein following the 90-degree turn, the other vehicle travels in a direction perpendicular to the vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 12, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0040246A1 (Yonemura et al.) in view of Published Application US2020/0310448A1 (Yamada et al.).

Regarding Claim 1, Yonemura et al. discloses a vehicle sensor processing system on a vehicle (see Figure 19, [0033, 0164] vehicle communication device 22) comprising:
a memory storing executable instructions (see [0176-0179] information processing device 500 making up the vehicle communication device 22 including memory with programs);
sensors on the vehicle (see Figure 19, [0165] plural second sensors 45 as part of the vehicle communication system);
one or more processors (see [0178] CPU) in communication with the sensors and the memory (see [0164, 0181], sensors 45 providing data to analyzer 54 running on the CPU as a module from memory), the one or more processors programmed by the executable instructions to perform:
obtaining sensor data captured by the sensors (see Figure 19, [0165] data from sensors 45), the sensor data being generated at different times (see Figure 19, [0052], vehicle information generator 47 receiving detection results from the sensors, and [0053] the vehicle information generator generating the information at “every transmission interval” i.e. plural different times of detection);
determining values of parameters of an other vehicle (see [0165-0166] determining parameters such as position, size, velocity, and moving direction of an object, which can be another vehicle, using the sensor data) within a threshold distance of a physical location (see Figure 20, [0168] a roadside communication device 32 ([0032] a physical location as it is installed e.g. at an intersection) including sensors 251 (i.e. allowing detection within some maximum threshold distance of sensing capability),  [0169, 0172] providing messages to the vehicle which can be consistent or inconsistent with the vehicle’s sensor data. In other words, the object (other vehicle) sensed by the vehicle can also be an object that is sensed by the roadside device, and is therefore within the threshold distance) that the vehicle is approaching (see Figure 2, [0031-0032] vehicle 20 approaching the intersection) using the sensor data;
determining, from the sensor data, a change in terrain (see [0165] determining a moving direction of an object which can be an obstacle on the road. I.e. a change state of physical features regarding the landscape of the road (terrain));
receiving external sensor data captured by external sensors external to the vehicle (see Figure 19, [0173], receiver 52 (as described in [0057]) receiving a synthesis message or mapping information, being [0169] sensor data from (Figure 20) roadside sensors 251);
estimating, a behavior of the other vehicle using the sensor data and the external sensor data (see [0166] analyzer 54 predicting a collision on the basis of the detection result of the at least one sensor 45 and the mapping information (external sensor data));
determining a driving action of the vehicle using the values of the parameters of the other vehicle and the external sensor data, and based on the estimated behavior of the other vehicle (see [0166-0167] the analyzer 54 predicting a collision and see Figure 19, vehicle controller 56 (as described in [0061] controlling the motion of the device-installed vehicle to avoid a collision, i.e. determining a driving action, based on the values of the values of the parameters (the values representing position, size, velocity, and direction per [0165]) and the external sensor data (mapping/message data from external roadside sensors per [0166, 0175]) and the estimate behavior which ([0166]) is based on both onboard and external sensors); and
navigating based on the determined driving action (see [0166-0167] the analyzer 54 predicting a collision and see Figure 19, vehicle controller 56 (as described in [0061] controlling the motion of the device-installed vehicle to avoid a collision).


As above, Yonemura et al. discloses vehicle sensors 45 (see Figure 19), and discloses the vehicle having automatic driving functions (see [0062]).

Yonemura et al. does not explicitly recite the vehicle sensors being:
sensors comprising a Lidar, a radar, an ultrasonic sensor, an inertial measurement unit (IMU), and a global positioning system (GPS).

However, Yamada et al. teaches a vehicle for automated driving functions (see Figure 3, [0026-0027]), comprising:
sensors comprising a Lidar (see [0028] sensors 340a-340n of sensor system 328 including LIDARs), a radar (see [0028] radars), an ultrasonic sensor (see [0028] ultrasonic sensors), an inertial measurement unit (IMU) (see [0028] inertial measurement units), and a global positioning system (GPS) (see [0029] GPS additionally used to monitor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Yonemura et al. to further include the sensors as taught by Yamada et al., with the motivation of improving the robustness and redundancy of the sensor system and improving vehicle safety by allowing for features such as crash avoidance and/or mitigation driver assistance systems (see Yamada et al. [0034]).


As above, Yonemura et al. discloses estimating other vehicle behavior (see [0166] a collision behavior) using the sensor data and the external sensor data (see [0166] and mapping above) and determining a driving action of the vehicle (see [0061, 0166, 0167]).

Yonemura et al. does not explicitly recite the vehicle processor:
estimating, based on a machine learning model, a behavior of the other vehicle using the sensor data and the external sensor data, the machine learning model comprising a random forest model;
determining, based on the machine learning model, a driving action of the vehicle.

However, Yamada et al. teaches the vehicle system (see [0038] Figure 4, behavioral path planning resolution system 400 on an on-board computer),
estimating, based on a machine learning model, a behavior of the other vehicle (see [0041, 0051] utilizing a plurality of movement behavioral models which can be machine learning type, to develop path predictions for mobile objects, which can be other vehicles (car, truck, motorcycle, bike)) using environment data (see [0041] using live data, the model trained [0039] to respond to data regarding other objects in the environment), the machine learning model comprising a random forest model (see [0041] movement behavioral model including a Random Forest model);
determining, based on the machine learning model, a driving action of the vehicle (see Figure 4, [0046] the path hypothesis being resolved and put into a decision resolver 415 for determining an action by the trajectory planner 405).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to additionally modify the vehicle of Yonemura et al. to use random forest type models to predict obstacle behavior, as taught by Yamada et al., with the motivation of improving safety and creating natural human-like autonomous driving by improving vehicle decision-making based on multiple hypothesis (see Yamada et al. [0044-0046]).

Regarding Claim 4, Yonemura et al. discloses the system of claim 1, wherein the other vehicle comprises an autonomous vehicle, a semi-autonomous vehicle, or a non-autonomous vehicle (see [0169] the detected object may be a vehicle, i.e. necessarily being either an autonomous, semi-autonomous or non-autonomous vehicle).

Regarding Claim 12, Yonemura et al. discloses a method of determining a driving action (see Figure 19, [0164] the functions performed by vehicle communication device 22 including [0061, 0167] using vehicle controller 56 to control the motion of the vehicle) comprising:
under control of one or more processors (see [0176-0179] information processing device 500 making up the vehicle communication device 22 including CPU):
obtaining sensor data captured by sensors each located on a vehicle, the sensors disposed on a vehicle (see Figure 19, [0165] plural second sensors 45 as part of the vehicle communication system detecting data about objects), the sensor data being generated at different times (see Figure 19, [0052], vehicle information generator 47 receiving detection results from the sensors, and [0053] the vehicle information generator generating the information at “every transmission interval” i.e. plural different times of detection);
determining values of parameters of an other vehicle (see [0165-0166] determining parameters such as position, size, velocity, and moving direction of an object, which can be another vehicle, using the sensor data) within a threshold distance of a physical location (see Figure 20, [0168] a roadside communication device 32 ([0032] a physical location as it is installed e.g. at an intersection) including sensors 251 (i.e. allowing detection within some maximum threshold distance of sensing capability),  [0169, 0172] providing messages to the vehicle which can be consistent or inconsistent with the vehicle’s sensor data. In other words, the object (other vehicle) sensed by the vehicle can also be an object that is sensed by the roadside device, and is therefore within the threshold distance) that the vehicle is approaching (see Figure 2, [0031-0032] vehicle 20 approaching the intersection) using the first sensor data;
determining, from the sensor data, a change in terrain (see [0165] determining a moving direction of an object which can be an obstacle on the road. I.e. a change state of physical features regarding the landscape of the road (terrain));
receiving external sensor data captured by external sensors external to the vehicle (see Figure 19, [0173], receiver 52 (as described in [0057]) receiving a synthesis message or mapping information, being [0169] sensor data from (Figure 20) roadside sensors 251);
estimating behaviors of the other vehicle using the sensor data and the external sensor data (see [0059, 0166] analyzer 54 predicting potential collision parameters (behaviors) on the basis of the detection result of the at least one sensor 45 and the mapping information (external sensor data));
determining a driving action of the vehicle using the values of the parameters of the other vehicle and the external sensor data, and based on the estimated behavior of the other vehicle (see [0166-0167] the analyzer 54 predicting a collision and see Figure 19, vehicle controller 56 (as described in [0061] controlling the motion of the device-installed vehicle to avoid a collision, i.e. determining a driving action, based on the values of the values of the parameters (the values representing position, size, velocity, and direction per [0165]) and the external sensor data (mapping/message data from external roadside sensors per [0166, 0175]) and the estimate behavior which ([0166]) is based on both onboard and external sensors); and
navigating based on the determined driving action (see [0166-0167] the analyzer 54 predicting a collision and see Figure 19, vehicle controller 56 (as described in [0061] controlling the motion of the device-installed vehicle to avoid a collision).


As above, Yonemura et al. discloses vehicle sensors 45 (see Figure 19), and discloses the vehicle having automatic driving functions (see [0062]).

Yonemura et al. does not explicitly recite the sensors:
comprising a Lidar, a radar, an ultrasonic sensor, an inertial measurement unit (IMU), and a global positioning system (GPS).

However, Yamada et al. teaches a vehicle for automated driving functions (see Figure 3, [0026-0027]), with sensors:
comprising a Lidar (see [0028] sensors 340a-340n of sensor system 328 including LIDARs), a radar (see [0028] radars), an ultrasonic sensor (see [0028] ultrasonic sensors), an inertial measurement unit (IMU) (see [0028] inertial measurement units), and a global positioning system (GPS) (see [0029] GPS additionally used to monitor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Yonemura et al. to further include the sensors as taught by Yamada et al., with the motivation of improving the robustness and redundancy of the sensor system and improving vehicle safety by allowing for features such as crash avoidance and/or mitigation driver assistance systems (see Yamada et al. [0034]).


As above, Yonemura et al. discloses estimating other vehicle behaviors (see [0059, 0166] a collision behavior) using the sensor data and the external sensor data (see [0166] and mapping above) and determining a driving action of the vehicle (see [0061, 0166, 0167]).


Yonemura et al. does not explicitly recite:
estimating, based on a machine learning model, behaviors of the other vehicle using the sensor data and the external sensor data, the machine learning model comprising a random forest model;
determining, based on the machine learning model, a driving action of the vehicle.

However, Yamada et al. teaches the vehicle system (see [0038] Figure 4, behavioral path planning resolution system 400 on an on-board computer),
estimating, based on a machine learning model, behaviors of the other vehicle (see [0041, 0051] utilizing a plurality of movement behavioral models which can be machine learning type, to develop path predictions for mobile objects, which can be other vehicles (car, truck, motorcycle, bike)) using environment data (see [0041] using live data, the model trained [0039] to respond to data regarding other objects in the environment), the machine learning model comprising a random forest model (see [0041] movement behavioral model including a Random Forest model);
determining, based on the machine learning model, a driving action of the vehicle (see Figure 4, [0046] the path hypothesis being resolved and put into a decision resolver 415 for determining an action by the trajectory planner 405).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to additionally modify the vehicle and sensor data of Yonemura et al. to use random forest type models to predict obstacle behavior, as taught by Yamada et al., with the motivation of improving safety and creating natural human-like autonomous driving by improving vehicle decision-making based on multiple hypothesis (see Yamada et al. [0044-0046]).

Regarding Claim 22, as above, Yonemura et al. discloses determining parameters of objects within the threshold distance (see mapping of Claim 1 above).

Yonemura et al. does not explicitly recite the system of claim 1, wherein the one or more processors are further programmed by the executable instructions to perform:
determining second parameters of an animal within the threshold distance;
estimating, based on the machine learning model, second behaviors of the animal, wherein the determining of the driving action of the vehicle is based on the estimated second behaviors of the animal.

However, Yamada et al. teaches the vehicle system as above, 
determining second parameters of an animal (see [0041] using live data regarding one or more mobile objects including an animal);
estimating, based on the machine learning model, second behaviors of the animal (see [0041] path hypothesis for the mobile object, using the random forest model), wherein the determining of the driving action of the vehicle is based on the estimated second behaviors of the animal (see Figure 4, [0046] the path hypothesis being resolved and put into a decision resolver 415 for determining an action by the trajectory planner 405).
The motivation to combine Yonemura et al. and Yamada et al. was provided above in the rejection of Claim 1.

Regarding Claim 23, Yonemura et al. discloses determining third parameters of a pedestrian within the threshold distance (see [0165, 0167] parameters for an object of a pedestrian, and see the mapping of Claim 1 above regarding the threshold distance).

Yonemura et al. does not explicitly recite the system of claim 22, wherein the one or more processors are further programmed by the executable instructions to perform:
estimating, based on the machine learning model, third behaviors of the pedestrian, wherein the determining of the driving action of the vehicle is based on the estimated third behaviors of the pedestrian.

However, Yamada et al. teaches the vehicle system as above,
estimating, based on the machine learning model, third behaviors of the pedestrian (see [0041] path hypothesis for the mobile object which can be a pedestrian, using the random forest model), wherein the determining of the driving action of the vehicle is based on the estimated third behaviors of the pedestrian(see Figure 4, [0046] the path hypothesis being resolved and put into a decision resolver 415 for determining an action by the trajectory planner 405).
The motivation to combine Yonemura et al. and Yamada et al. was provided above in the rejection of Claim 1.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0040246A1 (Yonemura et al.) in view of Published Application US2020/0310448A1 (Yamada et al.), further in view of Publication US2017/0025000A1 (Lagassey).

Regarding Claim 2, Yonemura et al. further discloses plural first sensors (see Figure 20, plural roadside sensors 251) and provides an example of intersection use in known systems (see [0003]).

Yonemura et al. does not explicitly recite the system of claim 1, wherein the external sensors have different predetermined orientations and are mounted above centers of traffic intersections.

However, Lagassey teaches an infrastructure for road monitoring (see [0054]),
wherein the external sensors have different predetermined orientations and are mounted above centers of traffic intersections (see Figure 2, [0180] video cameras 35 at the desired location, and suspended above the intersection, with four cameras in order to capture all possible areas, and [0072] collection can occur in proximity to “intersections” in the plural).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the roadside sensors in Yonemura et al. to have the configuration as taught by Lagassey, with the motivation of enhancing the effectiveness of the system by allowing sensing of all possible areas near a location (see Lagassey [0180]).

Regarding Claim 13, Yonemura et al. further discloses plural first sensors (see Figure 20, plural roadside sensors 251) and provides an example of intersection use in known systems (see [0003]).

Yonemura et al. does not explicitly recite the method of claim 12, wherein the external sensors have different predetermined orientations and are mounted above the center of traffic intersections.

However, Lagassey teaches an infrastructure for road monitoring (see [0054]),
wherein the external sensors have different predetermined orientations and are mounted above the center of traffic intersections (see Figure 2, [0180] video cameras 35 at the desired location, and suspended above the intersection, with four cameras in order to capture all possible areas, and [0072] collection can occur in proximity to “intersections” in the plural).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the roadside sensors in Yonemura et al. to have the configuration as taught by Lagassey, with the motivation of enhancing the effectiveness of the system by allowing sensing of all possible areas near a location (see Lagassey [0180]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0040246A1 (Yonemura et al.) in view of Published Application US2020/0310448A1 (Yamada et al.), further in view of Published Application US2020/0137580A1 (Yang et al.).

Regarding Claim 5, Yonemura et al. does not explicitly recite the system of claim 1, wherein a first sensor of the sensors and a second sensor of the external sensors have different fields of view.

However, Yang et al. teaches an environmental safety system (see e.g. Figure 1, [0031]),
wherein a first sensor of the sensors and a second sensor of the external sensors have different fields of view (see [0063] an RSU (roadside unit) may use a camera system with a better range and field of view as compared to those in an individual vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Yonemura et al. to use roadside unit sensors with different field of view than a first sensor on a vehicle, as is taught by Yang et al., with the motivation of increasing the robustness and safety of the system by taking advantage of a roadside unit’s improved perspective and capability (see Yang et al. [0063]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0040246A1 (Yonemura et al.) in view of Published Application US2020/0310448A1 (Yamada et al.), further in view of Published Application US2019/0304296A1 (Basu et al.)

Regarding Claim 6, Yonemura et al. does not explicitly recite the system of claim 1, wherein the external sensors comprise a Light Detection and Ranging (Lidar), a Radio Detection and Ranging (Radar), an imaging device, and an ultrasonic sensor.

However, Basu et al. teaches a roadside apparatus (see Figure 4, [0061] a pathside communication relay (PCR) network for safety in a driving environment),
wherein the external sensors comprise a Light Detection and Ranging (Lidar) (see [0068] sensor interface circuit coupled to or including a LIDAR system), a Radio Detection and Ranging (Radar) (see [0068] a RADAR system), an imaging device (see [0068] sensor interface circuit 504 can couple to or include camera 402), and an ultrasonic sensor (see [0068] an ultrasonic system to determine relative location/distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Yonemura et al. to use the various sensors, as taught by Basu et al., with the motivation of increasing the robustness and redundancy of the system by including many different sensors, and enhancing safety by ensuring the detection of non-radio bearing vehicles and client devices (see Basu et al. [0069]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0040246A1 (Yonemura et al.) in view of Published Application US2020/0310448A1 (Yamada et al.), further in view of Publication US2015/0302742A1 (Schuller).

Regarding Claim 8, Yonemura et al. discloses wherein the parameters of the other vehicle comprise a size of the other vehicle (see [0165-0166] detecting size of an object, which may be another vehicle), a position of the other vehicle (see [0165-0166] detecting position), a path of the other vehicle (see [0165-0166] position and moving direction defining an instant path of the vehicle), and a speed of the other vehicle (see [0165-0166] velocity, i.e. including speed magnitude).


Yonemura et al. does not explicitly recite the system of claim 1, wherein the parameters of the other vehicle comprise an identity of the other vehicle.

However, Schuller teaches a vehicle system (see Figure 1, [0028] detection device 44 on a vehicle),
wherein the parameters of the other vehicle comprise an identity of the other vehicle (see [0008-0009] assigning an identification certificate to an object in the environment, e.g. in an ultrasound image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Yonemura et al. to further assign an identification parameter to objects in the environment, as taught by Schuller, with the motivation of increasing the robustness and flexibility of the vehicle and improving driving by allowing unambiguous spatial identification in crowded environments such as in parking applications (see Schuller [0005-0006]).

Regarding Claim 18, Yonemura et al. discloses wherein the parameters of the other vehicle comprise a size of the other vehicle (see [0165-0166] detecting size of an object, which may be another vehicle), a position of the other vehicle (see [0165-0166] detecting position), a path of the other vehicle (see [0165-0166] position and moving direction defining an instant path of the vehicle), and a speed of the other vehicle (see [0165-0166] velocity, i.e. including speed magnitude).

Yonemura et al. does not explicitly recite the method of claim 12, wherein the parameters of the other vehicle comprise an identity of the other vehicle.

However, Schuller teaches the use of a vehicle system (see Figure 1, [0028] detection device 44 on a vehicle),
wherein the parameters of the other vehicle comprise an identity of the other vehicle (see [0008-0009] assigning an identification certificate to an object in the environment, e.g. in an ultrasound image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yonemura et al. to further assign an identification parameter to objects in the environment, as taught by Schuller, with the motivation of increasing the robustness and flexibility of the vehicle and improving driving by allowing unambiguous spatial identification in crowded environments such as in parking applications (see Schuller [0005-0006]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0040246A1 (Yonemura et al.) in view of Published Application US2020/0310448A1 (Yamada et al.), further in view of Publication US2015/0302742A1 (Schuller), further in view of Publication US2020/0064436A1 (Dang et al.).

Regarding Claim 9, Yonemura et al. discloses wherein the parameters of the other vehicle comprise the position of the other vehicle (see [0165-0166] detecting position), and the path of the other vehicle (see [0165-0166] position and moving direction defining an instant path of the vehicle).

Yonemura et al. further discloses the parameters comprising speed of the other vehicle (see [0165-0166] velocity, i.e. including speed magnitude), and discloses that the physical location is stationary (see [0032]).

Yonemura et al. does not explicitly recite the system of claim 8, wherein the parameters of the other vehicle comprise the speed of the other vehicle with respect to the physical location.

However, Dang et al. discloses a technique in a vehicle for determining a speed parameter of an object (see [0009] tracking device 40 on a host vehicle, [0016] providing an indication of the velocity vector 38 of object 22),
wherein the parameters of the other vehicle comprise the speed of the object with respect to a stationary frame (see [0016] providing a velocity vector (i.e. including speed magnitude) which can be expressed in terms of the world coordinate system, which [0012] is a stationary frame of reference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle, detection of an other vehicle, and stationary physical location in Yonemura et al. to use a speed value in the stationary reference, as taught by Dang et al., resulting in the speed being of another vehicle and with respect to the physical location, with the motivation of improving object detection and classification by allowing for better determination of stationary objects (see Dang et al. [0002-0004]).
Regarding Claim 19, Yonemura et al. discloses wherein the parameters of the other vehicle comprise the position of the other vehicle (see [0165-0166] detecting position), and the path of the other vehicle (see [0165-0166] position and moving direction defining an instant path of the vehicle).

Yonemura et al. further discloses the parameters comprising speed of the other vehicle (see [0165-0166] velocity, i.e. including speed magnitude), and discloses that the physical location is stationary (see [0032]).

Yonemura et al. does not explicitly recite the method of claim 18, wherein the parameters of the other vehicle comprise the speed of the other vehicle with respect to the physical location.

However, Dang et al. discloses a technique in a vehicle for determining a speed parameter of an object (see [0009] tracking device 40 on a host vehicle, [0016] providing an indication of the velocity vector 38 of object 22),
wherein the parameters of the other vehicle comprise the speed of the object with respect to stationary frame (see [0016] providing a velocity vector (i.e. including speed magnitude) which can be expressed in terms of the world coordinate system, which [0012] is a stationary frame of reference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method on the vehicle, the detection of an other vehicle, and stationary physical location in Yonemura et al. to use a speed value in the stationary reference, as taught by Dang et al., resulting in the speed being of another vehicle and with respect to the physical location, with the motivation of improving object detection and classification by allowing for better determination of stationary objects (see Dang et al. [0002-0004]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0040246A1 (Yonemura et al.) in view of Published Application US2020/0310448A1 (Yamada et al.), further in view of Published Application US2020/0283024A1 (Iwasaki).

Regarding Claim 21, Yonemura et al. does not explicitly recite the system of claim 1, wherein the external sensors have larger ranges of detection and capture a second object that is obstructed from the vehicle;
and the determination of the driving action is based on second parameters of the second object.

However, Iwasaki teaches a technique in a vehicle to user external information regarding an object (see Figures 1, 6, travel control executed in a vehicle),
wherein the external sensors have larger ranges of detection (see [0084] areas outside a range detected by the self-vehicle are blind spot regions, which [0083-0084] can be detected by the external sensors) and capture a second object that is obstructed from the vehicle (see Figure 6, [0085, 0091] the external device collecting peripheral information which [0006, 0026] contains objects, i.e. a second object compared to a first which the vehicle detects, which can be in a blind spot of a vehicle);
and the determination of the driving action is based on second parameters of the second object (see Figure 6, performing travel control in S609 based on the information (parameters) of the blind spot region when there is a “yes” result at S606).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Yonemura et al. to determine blind spots and determine different driving actions based on the combined external and information, as is taught by Iwasaki, with the motivation of increasing safety by considering blind spots and reducing delay of avoidance maneuvers (see Iwasaki [0046]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0040246A1 (Yonemura et al.) in view of Published Application US2020/0310448A1 (Yamada et al.), further in view of Publication US2016/0362050A1 (Lee et al.).

Regarding Claim 24, Yonemura et al. further discloses that external sensors can be beneficial where blind spots occur (see [0003]).

Yonemura et al. does not explicitly recite the system of claim 1, wherein the external sensor data is captured from a road having at least a threshold curvature.

However, Lee et al. teaches a system for sensor integration on a vehicle (see [0427] processor 170 creating an expanded image with multiple pieces of sensor data), 
wherein the external sensor data is captured from a road having at least a threshold curvature (see Figure 16B, [0425] a road area, the curvature of which is a prescribed value or more, as the caution zone, which [0427] results in using external image data in the range 1622 to check for obstacles in advance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the external sensors of Yonemura et al. to be on a road with at least a threshold curvature, as taught by Lee et al., with the motivation of improving vehicle safety and convenience (see Lee et al., [0006-0009]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2018/0040246A1 (Yonemura et al.) in view of Published Application US2020/0310448A1 (Yamada et al.), further in view of Publication US2017/0158193A1 (Lopez et al.).

Regarding Claim 25, Yonemura et al. further discloses the external sensor data may be from an intersection (see [0032]).

Yonemura et al. does not explicitly recite the system of claim 1, wherein the external sensor data indicates a pedestrian moving in a direction perpendicular to the vehicle and that the other vehicle is making a 90-degree turn onto an oncoming path of the vehicle, wherein following the 90-degree turn, the other vehicle travels in a direction perpendicular to the vehicle.

However, Lopez et al. teaches a scenario at an intersection (see Figure 2, an intersection approached by vehicle 52 at the top right of the image), including:
a pedestrian moving in a direction perpendicular to the vehicle (see Figure 2, pedestrian 81) and that the other vehicle (see Figure 2, vehicle 50) is making a 90-degree turn onto an oncoming path of the vehicle (see Figure 2, making a left turn across the path of vehicle 52), wherein following the 90-degree turn, the other vehicle travels in a direction perpendicular to the vehicle (see Figure 2, vehicle 50 then being on the road perpendicular to vehicle 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the externals sensors of Yonemura et al. for intersection scenarios such as those in Lopez et al., with the motivation of increasing the robustness and flexibility of the invention to handle varied external objects and paths, and improving safety for typical traffic situations (see Lopez et al. [0049]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
US-20120218093-A1 teaches subject matter including using a random forest model to predict the paths of host and another vehicle (see e.g. [0083]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619